Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim currently have been considered but are moot because the new ground of rejection.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: 
PRINTED STRUCTURE WITH ELECTRICAL CONTACT HAVING REFLOWABLE POLYMER CORE.

Claim Rejections - 35 USC § 112
Claims 16 recites the limitation "the destination substrate".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, 10-13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Karnezos [US Patent 4813129] in view of Son et al. [US PGPUB 20160315040] (hereinafter Son).

Regarding claim 1, Karnezos teaches a printed structure comprising:
a device (26/28, Fig. 3) comprising device electrical contacts (28, Col. 4 lines 46-47) disposed on a common side of the device (Fig. 3);
a substrate (structure of Fig. 3 exclude 26/28, see Fig. 2) non-native to the device comprising substrate electrical contacts (16, Col. 4 lines 35-44) disposed on a surface of the substrate (Fig. 2/3), wherein at least one of the substrate electrical contacts has a rounded shape (Fig. 3),
wherein the device electrical contacts are in physical and electrical contact with the substrate electrical contacts (Fig. 3), and
wherein the at least one of the substrate electrical contacts comprises a polymer core (18, Col. 4 line 37) disposed on the surface of the substrate (Fig. 3), the polymer core is coated with a contact electrical conductor (22, Col. 4 line 40) on a surface of the polymer core (Fig. 3) and
wherein the surface of substrate has a surface energy sufficient to reflow the polymer core into the rounded shape when the polymer core has been heated (Fig. 3; 
Karnezos does not specifically disclose that the polymer core is a reflowed bead.
Referring to the invention of Son, Son teaches forming the core 111 of electrical contacts 110a (Fig. 5) from various material to include thermoplastic material (Para 49), and wherein core is a reflowed bead (reverse-reflow core, Para 97).
In view of such teaching by Son, it would have been obvious to a person having ordinary skills in the art to have the device of Karnezos comprise the teaching of Son based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).


Regarding claim 4, Karnezos teaches a printed structure wherein the device electrical contacts are substantially planar and are disposed in different planes (Fig. 3).

Regarding claim 5, Karnezos teaches a printed structure wherein each of the at least one of the substrate electrical contacts conforms to the shape of a corresponding device electrical contact of the device electrical contacts (Fig. 3).

Regarding claim 7, Karnezos teaches a printed structure wherein the polymer core is compliant, conformal, flexible (conformal, Fig. 3).

Regarding claim 9, Karnezos teaches a printed structure wherein the contact electrical conductor comprises a metal, a metal alloy, a solder, a transparent conductive oxide, or an electrically conductive polymer (Col. 4 lines 40).

Regarding claim 10, the modified device of Karnezos specifically in view of Son teaches a printed structure wherein the contact electrical conductor is reflowable (Para 93).

Regarding claim 11, the modified device of Karnezos specifically in view of Son teaches a printed structure wherein the contact electrical conductor conductive surface has a thickness no more than 25% of a lateral extent of the polymer core over the surface of the substrate (Fig. 5, Para 56; wherein the thickness is less than 25%).

Regarding claim 12, the modified device of Karnezos specifically in view of Son teaches a printed structure wherein the contact electrical conductor has a thickness of no more than 250 nm (Para 58).

Regarding claim 13, Karnezos teaches a printed structure wherein the contact electrical conductor has been wicked along the device electrical contact (Fig. 3).

Regarding claim 31, Karnezos teaches a printed structure wherein the at least one of the substrate electrical contacts is a plurality of the substrate electrical contacts and the plurality comprises ones of the substrate contacts having different heights or sizes (Fig. 3).


Claims 1, 3,  24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. [US PGPUB 20020070463] in view of Son (hereinafter Chang).

Regarding claim 1, Chang teaches a printed structure comprising:
a device (30/26, Fig. 3/4/10) comprising device electrical contacts (26, Para 23) disposed on a common side of the device (Fig. 3/4/10);
a substrate non-native (structure of Fig. 10 excluding 30/26) to the device comprising substrate electrical contacts (24/32/36, Fig. 3/4/10) disposed on a surface of the substrate (Fig. 3/4/10), wherein at least one of the substrate electrical contacts has a rounded shape (Fig. 3),
wherein the device electrical contacts are in physical and electrical contact with the substrate electrical contacts (Fig. 3/4/10), and
wherein the at least one of the substrate electrical contacts comprises a polymer core (32, Para 23) disposed on the surface of the substrate (Fig. 10), the polymer core is coated with a contact electrical conductor (36, Para 23) on a surface of the polymer core (Fig. 10) and
wherein the surface of substrate has a surface energy sufficient to reflow the polymer core into the rounded shape when the polymer core has been heated (Fig. 10; wherein the substrate is aluminum and it is expected that polymer would always return to its original shape after cooling down from being heated).
Chang does not specifically disclose that the polymer core is a reflowed bead.
Referring to the invention of Son, Son teaches forming the core 111 of electrical contacts 110a (Fig. 5) from various material to include thermoplastic material (Para 49), and wherein core is a reflowed bead (reverse-reflow core, Para 97).
In view of such teaching by Son, it would have been obvious to a person having ordinary skills in the art to have the device of Chang comprise the teaching of Son based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 3, Chang teaches a printed structure wherein the device electrical contacts are substantially planar and are disposed in a common plane (Fig. 2).

Regarding claim 24, Chang teaches a printed structure comprising an adhesive (22, Para 29) disposed between the device and the substrate that adheres the device to the substrate (Fig. 10).

Regarding 32, Chang teaches a printed structure wherein the device is an unpackaged bare die (Fig. 3/4/10, Para 23).


Claims 1, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Razdan et al. [US PGPUB 20170229438] in view of Son (hereinafter Razdan).

Regarding claim 1, Razdan teaches a printed structure comprising:
a device (111 and 112 attached to 111, Fig. 1) comprising device electrical contacts (112, Para 32) disposed on a common side of the device (Fig. 1);
a substrate (structure of Fig. 5F excluding 111/112, Fig. 1) non-native to the device comprising substrate electrical contacts (224/226, Para 32) disposed on a surface of the substrate (Fig. 1), wherein at least one of the substrate electrical contacts has a rounded shape (Fig. 1),
wherein the device electrical contacts are in physical and electrical contact with the substrate electrical contacts (Fig. 1), and
wherein the at least one of the substrate electrical contacts comprises a polymer core (226, Para 21) disposed on the surface of the substrate (Fig. 5F), the polymer core 
wherein the surface of substrate has a surface energy sufficient to reflow the polymer core into the rounded shape when the polymer core has been heated (Fig. 5F; wherein the substrate is ceramic and it is expected that polymer would always return to its original shape after cooling down from being heated).
Razdan does not specifically disclose that the polymer core is a reflowed bead.
Referring to the invention of Son, Son teaches forming the core 111 of electrical contacts 110a (Fig. 5) from various material to include thermoplastic material (Para 49), and wherein core is a reflowed bead (reverse-reflow core, Para 97).
In view of such teaching by Son, it would have been obvious to a person having ordinary skills in the art to have the device of Razdan comprise the teaching of Son based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 8, Razdan teaches a printed structure wherein the polymer core comprises an electrically conductive polymer (Para 36, in view of seed metal layer on the polymer).

Regarding claim 20, Razdan teaches a printed structure wherein the substrate is an intermediate substrate (Fig. 1) and the printed structure further comprises a system substrate (122, Para 34) comprising substrate conductors (117, Para 33) disposed on or in the system substrate (Fig. 1), wherein the device is electrically connected to the substrate conductors through the substrate electrical contacts (Para 34).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang.

Regarding claim 14, Chang teaches a printed structure wherein each of the at least one of the substrate electrical contacts has a lateral extent over the substrate of no more than 10 µm (Para 23; wherein the polymer 32 has a height of 5-20 µm).
Although the dimension of Chang is a range overlapping the claimed dimension, it would have been obvious to a person having ordinary skills in the art to find the optimum dimension in the device for the intended purpose
It should be noted that it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.


Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Tomoda et al. [US PGPUB 20080017873] (hereinafter Tomoda).

Regarding claim 18, Chang teaches the limitation of the claim upon which it depends.
Chang does not specifically teach the limitation of claim 18.
Referring to the invention of Tomoda, Tomoda teaches using the structure of Chang in light emitting devices, wherein the device mounted on the substrate is a light-emitting diode (LED 40, Para 124, Fig. 17).
In view of such teaching by Tomoda, it would have been obvious to a person having ordinary skills in the art to have the invention of Chang comprise the teachings of Tomoda based on the rationale of combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claim 21 Chang teaches the limitation of the claim upon which it depends.
Chang does not specifically teach the limitation of claim 21.
Referring to the invention of Tomoda (Fig. 21), Tomoda teaches as structure wherein multiple devices 40 are mounted on substrate 10 and wherein the mounting structure is similar to that of Chang.
In view of such teaching by Tomoda, it would have been obvious to a person having ordinary skills in the art to have the invention of Chang comprise the teachings of Tomoda based on the rationale of combining prior art elements according to known methods to yield predictable results (MPEP 2143).
In view of such combination, a person having ordinary skills in the art will understand that the limitations of claim 21 would be obviously met.


Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
.Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819